       Case
       Case 7:15-cr-00176-KMK
            7:15-cr-00176-KMK Document
                              Document 386
                                       388 Filed
                                           Filed 06/17/20
                                                 06/23/20 Page
                                                          Page 11 of
                                                                  of 11
                                  LAW OFFICES
                           JOHNS. WALLENSTEIN
                           1100 FRANKLIN AVENUE
                       GARDEN CITY, NEW YORK 11530
                     (516) 742-5600 FAX (516) 742-5040
                    EMAIL: JSWallensteinEsq@outlook.com



                                  June 1 7, 2020


VIA ECF ONLY

Hon. Kenneth M. Karas
United States District Judge, SDNY
300 Quarropas Street
White Plains, New York 10601

      Re:   United States v. Christian Minaya
            Docket# 15 CR 176 (KMK)

Dear Judge Karas;

      The hearing with respect to the pending Violation of Supervised Release is
presently scheduled for June 18.      Because of the current emergency,                  and to
permit the parties time to try to resolve outstanding issues, we respectfully request
that the hearing be adjourned until August 19, 26, or 27 2020 at 11:00 a.m.
      Ms. Bordes advises that the dates are available, and all parties concur.
      Thank you for your courtesy and consideration.


                                           Respectfully yours,

                                          <j~S.w~
                                           JOHN S. WALLENSTEIN
JSW /hs                                  _d;o_ml_pcf-.        -d~ ~/-
                                                                tu ill
cc:   AUSA Michael Maimin (by ECF)
                                         nald a ~ u . - t J / h
                                         (wj ~ J&1 aoao d
      USPO Erica Cudina (by email)


                                          /0 .' 30 f,}fy/
                                                                0
                                                     SQ. ORoi::
                                                               ,_
                                                             1'Y~
                                                              .l
                                                                   1
                                                                   . t::A




                                                                            .   .
                                                                                    -~~

                                                            NNETH M. K              U.S.OJ.
                                                               &)J3)'doJO
